QBfficeof tfie !Zlttornep@eneral
                                        State     of Qexarr


                                     February 27,199l



Honorable Amy Ayers Adams                        Opinion     No.   DM-7
District Attorney
Parker County                                    Re: Whether the Parker County Committee
One Courthouse Square                            on Aging is a governmental body under the
Weatherford, Texas 76086                         Open Meetings Act, article 6252-17, V.T.C.S.
                                                 (RQ-   6)


Dear Ms. Adams:

       You ask whether the Parker County Committee on Aging (hereinafter referred to as
the “PCCOA”) is a governmental body subject to the Open Meetings Act, article 6252-17,
V.T.C.S.

        You state that the PCCOA is a nonprofit corporation created under the Texas Non-
Profit Corporation Act, article 1396-1.01, a,    V.T.C.S. Its purpose, as set forth in its by-
laws, is to

          serve the special needs of residents of Parker County, Texas who are
          sixty (60) years of age or older by assisting them in obtaining help
          through existing community resources and by providing additional
          services and facilities to meet needs which are not being adequately
          served by existing resources.

        You further advise that the PCCOA provides services to senior citizens. These
services include maintaining a center where meals are served and social activities occur,
providing transportation,   providing home-delivered     meals, and providing for certain
medical needs. You state that the activities of- the PCCOA are financed by private
donations and by loans and grants from state and federal government sources. The affairs
of the PCCOA are conducted by a board of directors chosen in accordance with its bylaws.
Members of the board are not selected by city or county officials. You advise that the
PCCOA does not exist for the benefit or on behalf of any county or city government.
Nothing in the facts that you have presented to us suggests that the PCCOA has any official
status beyond that of an ordinary nonprofit corporation.

       In Attorney General Opinion JM-596 (1986), we concluded that nonprofit water
supply corporations are not governmental   bodies within the meaning of the Open



                                            p.    38
Honorable    Amy Ayers Adams - Page 2        ( DM- 7 1



Meetings Act, and are not subject to its requirements unless subject to certain specific
provisions of the Water Code which require some nonprofit water supply corporations to
comply with the Gpen Meetings Act. We find no statute outside the Gpen Meetings Act
that would require the PCCGA to comply with the Gpen Meetings Act.

       The Open Meetings Act applies to a “governmental        body” as that term is defined in
section l(c) of the act. That definition reads as follows:

                  ‘Governmental body’ means any board, commission, department,
            committee, or agency within the executive or legislative department of
            the state, which is under the direction of one or more elected or
            appointed members; and every Commissioners Court and city council
            in the state, and every deliberative body having rule-making or quasi-
            judicial power and elassi6ed as a department, agency, or political’
            subdivision of a eotmty or city; and the board of trustees of every school
            district, and every county board of school trustees and county board of
            education; and the governing board of every special district heretofore
            or hereafter created by law.

        The PCCGA is clearly not “within the executive or legislative department of the
state.” k     Attorney General Opinions JM-1185 (1990); JM-596 (1986); JM-340 (1985).
Nor is it the governing body of a city or county. It is obviously not the board of trustees of a
school district, a county board of school trustees or a county board of education. It has no
rule-making     or quasi-judiciaI power.      It has no authority to exercise delegated
governmental powers. & Attorney General Gpinion JM-794 (1987). It has no duty or
authority to conduct investigations and draw conclusions in any official capacity. See Putter
V. Andem       601 S.W.2d 73,76 (Tex. App. -Dallas 1980, writ refd n.r.e.).

       In SierraClub-                      Studv Policv Ad ‘SON Comm., 746 S.W.2d 298
(Tex. App. - Austin 1988, writ denied) the court considered the term “special district.” It
quoted the following dictionary definition of special district:

            A limited governmental structure created to bypass normal borrowing
            limitations, to insulate certain activities from traditional   political
            infhrence, to allocate functions to entities reflecting particular
            expertise, to provide services in otherwise unincorporated areas, or to
            accomplish a prhnarily local benefit or improvement, a       parks and
            planning mosquito controL sewage removaL

BlacKs Law Dictionary     1253 (5th ed. 1986).



                                             p.   39
Honorable    Amy Ayers Adams - Page 3    0X-t-7 1




        The PCCOA was created pursuan t to the Texas Non-Profit Corporation Act, but
was not specifically created “by law.” While it is designed to accomplish a primarily local
benefit, it cannot be said to be a governmental structure. It has no power to supervise or
control public business or to deliberate or act on a matter of public policy. & Attorney
General Opiion JM-1185 (1990) and authorities cited therein Accordingly, the PCCOA
is not a “governmental body” as defined in section l(c) of the Open Meetings Act, and is
not subject to the requirements of that act.

                                       SUMMARY

                The Parker County Committee on Aging is not a “governmental
            body” as detined in section l(c) of the Open Meetings Act, and is
            not subject to the requirements of that act.




                                                    DAN      MORALES
                                                    Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret)
Special Assistant Attorney General

RENEAHICKS
Special Assistant Attorney General

SUSAN GARRISON
Acting chairman, Opinion Committee

Prepared by John Steiner
Assistant Attorney General




                                          p.   40